           Case 1:20-cv-02021-ALC Document 19 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                 10/5/2020
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
                                                              :
   DONNA HEDGES, on behalf of herself and all
                                                              :
   other persons similarly situated,
                                                              :
                                                              :             20-CV-2021 (ALC)
                                                  Plaintiff,
                                                              :
                                                              :                 ORDER
                     -against-
                                                              :
                                                              :
   AVOCADO & TOAST, INC., ET AL.,
                                                              :
                                                              :
                                              Defendants.
                                                              :
------------------------------------------------------------x

ANDREW L. CARTER, JR., United States District Judge:

         It is hereby ORDERED that the above-captioned action is discontinued without costs

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made within thirty (30) days.



SO ORDERED.

Dated:           October 5, 2020
                 New York, New York

                                                                _______________________________
                                                                 HON. ANDREW L. CARTER, JR.
                                                                    United States District Judge




                                                         1
